DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication

	The email address and telephone number associated with application (Customer # 15087) are noted as angelica@angelicafwhite.com and (508) 517-1543 respectively.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17JAN2022 has been entered. Claims 24 - 34 are currently pending in this application.
Applicant's arguments filed 17JAN2022 have been fully considered but they are not persuasive. It is noted that the Arguments presented have, in large part, been MPEP, specific structure/construction of the Abstract / Specification / Claims of prior arts, general allegation that the present claims define a patentable invention, and the like are not deemed as relevant to the Rejection and are not addressed. No Responses are given for Arguments as to the examination/patenting process being unfair, unjust, illegal, and/or discriminatory.
While the current amendment is found to provide no substantive change to the Claim requirements, and no new substantive arguments are found, the Applicant is advised to reference earlier OAs. For the most part, Responses (below) to previously addressed Arguments are brief and previous Responses to identical Arguments are NOT repeated (the Applicant is encouraged to review previous Responses in previous OAs). Regardless, the Examiner has made a diligent and careful attempt to identify 

Argument 1: “Objection to the Terms “Showing” and “Playing” Interpretation as not Being Synonymous.”
Response 1: Applicant's arguments has been fully considered but is not persuasive. In context the terms “showing” and “playing” are used as “directly showing” and “directly playing.” See 35 U.S.C. § 112 (below) as to the use of the term “direct.”  Regardless of the term used, any argued distinction does not alter the rejection and is moot in terms of the rejection. Also see Argument 6 (below). It is noted that the Applicant has made repeated arguments as to the interpretation of “direct” without providing new or compelling material. Repeating the same arguments do not make them more persuasive. See Responses in previous OAs. 

Argument 2: Objection to the use of “Concealed” word in claims: “The application notes that no mention to Patent EP2463804B1 is found in my previous reply to communication, particularly in Argument 3 which address the use of direct showing. The text referred as Argument 3 in my previous response isn’t found when I search the pdf file submitted. … The application makes the case that “concealed” isn’t a new terminology being introduced.”
Response 2: Applicant's arguments has been fully considered but is not persuasive. EP2463804B1 was never cited in an OA, but was instead introduced by the Applicant in earlier Argument (2MAR2020) in an attempt to support Argument to concealed” as per Responses, in early OAs. The Examiner notes that a new matter rejection is not pertaining to the lexicon of a technology, but to new matter introduced into a patent Application – see e.g., MPEP 2159.02 Applications Filed on or After March 16, 2013 and 35 U.S.C. 132 Notice of rejection; reexamination. Finding an instance of prior art supporting a desired interpretation of a term does not allow importation of that interpretation into the disclosure of the present application - see e.g., MPEP 2173.05(a) New Terminology and MPEP 2111.01 Plain Meaning. It is noted that the Applicant has made repeated arguments as to the interpretation of “concealed” without providing new or compelling material. Repeating the same arguments do not make them more persuasive. See Responses in previous OAs.

Argument 3: “Objection Amendments to Specifications as Introduction of New Matter.”
Response 2: Applicant's arguments has been fully considered but is not persuasive. The Examiner maintains the Objection as per Responses, in earlier OAs. 

Argument 4: Objections under 35 U.S.C. § 103: “the examiner failed to use what is in fact being claimed by cited prior arts to assert obviousness, instead deriving his conclusion using prior arts applications content that is not supported by its claims. It has become strategy for patent applications to add extensive language to specifications beyond what is actually being claimed, so that if competitors failed to attain their patents these patents can add new claims to their patents without adding new matter. This should be illegal, and is supported the examiner citation in the beginning of his communication “the Applicant is reminded that is the claim(s) in an application that set the legal definition of the invention... See 35 U.S.C. § 101,112...” Therefore, any content from prior arts that are not supported by its claims and used to reject this invention is done unfairly to obscure the patentability of this invention.
Response 4: The Examiner notes this identical argument has been repeated in numerous previous arguments. Regardless, in response to applicant's argument of non-obviousness, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Applicant is referred to MPEP §§ 2158 AIA  35 U.S.C. 103 and 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.

Argument 5: Use of Concealed Code such as NFC Tags: “The applicant makes the argument that, in the likeness of LEBEDEV’s tag image (102) which supports the encoding of unique identification using two-dimensional code and NFC tags, this patent application claim that concealed code can be implemented using NFC tags, which was represented in figure 2 of this patent application and its likeness to is LEBEDEV 120 figure, and is supported by this application original claim 4 stating “the product provider artifact comprises a memory for storing a unique identification for creating or retrieving digital content”
Response 5: 
the present Application original Claim 4 states: 
4.  An apparatus in accordance with claim 1, wherein the product provider artifact comprises a memory for storing a unique identification for creating or retrieving digital content.  

No “tag image 102” is found in LEBEDEV.
Regardless, besides agreement that LEBEDEV tag image supports 2D code encoding, it is unclear what argument is being made.

Argument 6: Use of direct showing: “The applicant changed her claims to use “direct showing” instead of “direct playing” which is supported by drawing without introducing new matter. How the direct streaming is done is not essential to describe what is being claimed … it could not be obvious … that combining the teaching of KIM, SMITH and LEBEDEV to enable the direct recording and streaming of prescription instructions in video or the personalization of products with digital content from products. … The use of combined cited prior arts is improper because the modification of a reference completely changes its fundamental principle of operation of this invention. … The applicant re-introduces changes to the Claims to overcome Examiner objection on latest communication that replaced “direct playing” with “direct showing” and amends claims 25 and 29 without adding new matter and to make distinction of its claims distinction from what is bein [sic] claimed by EP2463804B1.”
Response 6: It is unclear how a drawing supports an argument distinguishing “direct showing” from “direct playing” … OR how one draws a conclusion from the drawing that “it could not have been obvious … that combining the teaching of KIM, how streaming is done is not essential …” is also unclear if this argument is arguing the equivalence (or non-equivalence) of “direct showing” vs. “direct playing,” how streaming is done, or the obviousness (or non-obviousness) of combining prior art. 
The Examiner notes – as acknowledged in Argument – that this identical argument has been repeated in numerous previous arguments. Regardless, in response to applicant's argument of non-obviousness, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also see Argument 1 (above).

Argument 7: Non-Patents Public Content of Stickybits
Response 7: as StickyBits was not relied in the Rejection, arguments directed to Stickybits are moot. 

Argument 8: Specification Objections 35 U.S.C.  132(a) - Remarks
Response 8: it is noted that, upon request of the Applicant, the Office had provided the Applicant the Specification of Record via email on 23FEB2021. Any/all amendments should be directed to this Specification of Record. As amended, as new matter is added to the Specification, as a whole the Specification is Objected to (the Examiner notes repeated attempts to introduce this same material). While amendments to spelling (artefact/artifact) and writing out any abbreviation/acronym/initialism (SLCode/Smart Label Code) would be allowed, introduction of new matter is – and/or will be – Objected to. See Specification Objections below and MPEP § 608.04 New Matter.

Argument 9: Specification Objections 35 U.S.C. c 112 [sic]- Remarks: “The use of “directly showing” is supported by Figure 4 of my original application and introduce no new matter to these claim 24 and 28.”
Response 9: it is noted that, as a curtesy and upon request of the Applicant, the Office had provided the Applicant the Claims of Record via email on 23FEB2021. Any/all amendments should be directed to this Specification of Record. Additionally, it is unclear how Fig. 4 support the use of “direct.” See U.S.C. 112 Rejection (below) as to the interpretation of “direct.”

Argument 10: Specification Objections 35 U.S.C. 113 – Arguments/Remarks: “KIM’s abstract, figure 8 and claims support that there is not a direct streaming of content upon the scanning of the code. … KIM’s invention does not claim the direct streaming and recording of digital content from a product artifact.”
Response 10: it is unclear how KIM’s Fig. 8 would – or would not - support the use of the (undefined and ambiguous) term “direct.” See 35 U.S.C §§ 103 and 112 rejections below as to the terms “direct” and “streaming,” and to the obviousness of combined prior art.

Argument 11: CONCLUSION: Since this patent application filing date 54,484 new patents have been granted by the USPTO using QRCode for various uses. It is difficult not seeing this as a discrimination to my patent application.
Response 11: any relevance to the OA or Rejection is unclear.  

Argument 12: I am re-submitting the affidavit from Benn Konsynski PhD supporting the novelty of my invention. The applicant is re submitting the affidavit from Benn Konsynski, expert in this art industry, who has no direct interest in this invention other than to provide creditable grounds to overcome this patent application objections.
Response 12: see Response in earlier OA.  

Argument 13: “The combination of KIM and SMITH claims don’t tech what is being claimed in this invention. …  LEBEDEV prior art doesn’t teach this invention’s use of concealed unique identification for enabling the recording and direct streaming of digital content, instead to connect to a user’s virtual drive.”
Response 13: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner’s Note

It is noted – and acknowledged in Argument (see above) that the EXACT amendments to Claims 23 and 28 changing “direct playing” to “direct showing” was made in the earlier 6MAR2021 amendment. Regardless, for the purposes of examination, whether the term “playing” or “showing” is used, the interpretation of “direct” is explained in 35 U.S.C. § 112 Rejection (below) and in earlier OAs.

Applicant is reminded that per MPEP § 714 AMENDMENTS, APPLICANT’S ACTION “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” While indicated as “Previously presented,” Claims 24 and 28 appear to be Amended. 

The Examiner additionally notes that while not explicitly cited in this or prior OAs, prior art iPhone/Android Application “Sticky Bits” by Billy CHASEN (circa 2010) is believed to be relevant to the present Application. While the Applicant has been 
https://exchange.telstra.com.au/are-you-ready-for-sticky-bits/ (included in PTO-892)
https://techcrunch.com/2010/03/08/stickybits-barcodes-message-boards/ (included in PTO-892)
https://www.youtube.com/watch?v=y8M5y7lBVLM (~14:59 to ~38:18)
https://techcrunch.com/2011/12/11/founder-stories-turntable-fms-billy-chasen-on-closing-stickybits-none-of-us-used-the-app/
https://techcrunch.com/2010/09/20/stickybits-object-check-ins/ (included in PTO-892)
It is advised to consider the invention disclosed by Sticky Bits prior to any making any future Claim amendments.

Claim Rejections under 35 U.S.C. § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, 28, and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claims 24, 25, 28, and 29 recite the term “direct/directly” The Examiner is unable to find support in the original disclosure for the phrase. The Examiner further notes that the phrase is ambiguous as to how content is shown “directly” (or, analogously, how content could be shown “indirectly”). The Examiner notes these EXACT amendments were attempted in the 6MAR2021 and rejected - See additional Remarks in previous OAs.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 25 and 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner notes these EXACT amendments 

Claims 25 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 29 contains the trademark/trade name “QR Code.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a 2D Code and, accordingly, the identification/description is indefinite.

Appropriate correction is required.

Specification Objections

The amendment filed 17JAN2022 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Examples of added material which is not supported by the original disclosure is as follows: 
The Examiner first notes that the 6MAR2021 amendment to the present Specification is, in large part, analogous to the previous amendments presented in earlier amendments and Objected to in the previous OAs. The Applicant is directed to the previous comments presented in the earlier OAs. 
While amendments to spelling (artefact/artifact) and writing out any abbreviation/acronym/initialism (SLCode/Smart Label Code) would be allowed, introduction of new matter is – and/or will be – Objected to.
As stated in previous OAs, the Applicant is required to cancel the new matter in the reply to this OA.

The use of the term “QR Code,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 24, 26 – 28, and 30 - 34 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0182561 to KIM et al. (hereinafter “KIM”) in view of U.S. Patent Publication 2014/0001253 to SMITH. (Claims presented in order of “method” then “apparatus.”)

Regarding Claim 28 (Previously presented)*: KIM discloses a method for facilitating digital content … digital content delivery using a product provider artifact carrying a unique identification (unique identification code. [ABSTRACT] … a user can immediately receive contents of a desired medium using the user's mobile terminal. [¶ 0012] … media be directly associated with contents so that a user can be further highly motivated to use the contents.  For example, when purchasing a certain thing, a user desires to obtain information on the thing, such as detailed descriptions, reviews, notes,  “artifact” in the present disclosure, “artifact” is interpreted as a physical embodiment of an identification code (e.g., the identification code printed/formed on a physical medium), comprising:
a method operatively hosted on a mobile device, the mobile device comprising at least one mobile device processor operatively connected to at least one cloud digital content management system via a mobile telecommunication network (A cellular network is an efficient system that can be used to transmit data to a , wherein the at least one mobile device processor is configured to:
reading the unique identification stored by said product provider artifact (The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code. [¶ 0033] … A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056]);
obtaining digital content from the at least one cloud digital content management system upon the reading of the unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10. [¶ 0033] … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the ;
directly showing the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network based on the unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10 ... Through a display unit of the mobile terminal that has requested transmission of the contents, contents corresponding to the medium 100 are streamed in real-time. [¶ 0033] … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 0035 illustrated in Fig. 3] … Communications between the contents server and the mobile terminal are accomplished through a mobile communication network such as a cellular network or the like, in which the mobile terminal is a mobile station subscriber of a mobile communication network, and the contents server communicates with the mobile terminal via a system of a mobile communication company. [¶ 0053] … The contents are previously stored in the database in the form of a video and/or audio media file and transmitted to the mobile terminal.  The mobile terminal that receives the 

While KIM discloses a customer apparatus for facilitating digital content creation (the user's mobile terminal photographs the two-dimensional code pattern of the medium, processes the captured image, and transmits the identification code to the contents server through a mobile communication network S20. [¶ 0045]) as well as a customer apparatus for facilitating digital content … delivery from a product provider artifact carrying an unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10. [¶ 0033] … … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 0035] … A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056])
KIM does not explicitly disclose, or is not relied on to disclose:
a method for facilitating digital content creation … using a product provider artifact carrying a unique identification
creating digital content and associating digital content to a unique identification code

However, in the same field of endeavor, SMITH teaches:
a method for facilitating digital content creation … using a product provider artifact carrying an unique identification (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 2 illustrates an example symbology interaction between a mobile station and a control system … Referring to FIG. 2, the symbology interaction network 200 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device.. [¶ 0028] … Once the code has been received by the camera 212, the user may be identified by a user databank and an application-specific token may be generated and sent to a central controller device 230. [¶ 0029] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The 
creating digital content and associating digital content to a unique identification code (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device 202 may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device. [¶ 0031])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM with SMITH for the advantage of that of generating a symbology code image that includes 

Regarding Claim 24 (Previously presented)*, the features of Claim 24 are essentially the same as Claim 28 with KIM further disclosing “a customer apparatus” (user's mobile terminal. [¶ 0012]) performing the method of Claim 28 above. Therefore, Claim 24 is rejected on the same grounds and motivation as Claim 28.

Regarding Claim 30 (Previously presented): the combination of KIM and SMITH teaches the method in accordance with claim 28 as discussed above. 
KIM further discloses wherein the mobile device reads the product provider artifact … digital content associated with said unique identification code (unique identification code. [ABSTRACT] … a user can immediately receive contents of a desired medium using the user's mobile terminal. [¶ 0012] … as shown in FIG. 4, an identification code having certain information is attached to the medium 100, and the mobile cellular phone 10 is provided with means for capturing and reading the identification code. [¶ 0039] … The medium has one or more two-dimensional code pattern areas on which such a two-dimensional code pattern is printed.  The two-dimensional code pattern area is manufactured by directly printing the two-dimensional code pattern on the medium. [¶ 0041] … The memory 16 of the code reader 15 stores image data 18 inputted through the digital camera 11 and a two-dimensional code reader program 19 for performing a function of reading a two-dimensional code.  The CPU 17 controls the two-dimensional code reader program 19 and performs two-
KIM does not explicitly disclose, or is not relied on to disclose wherein the mobile device … enables the creation of digital content associated with a … identification code 
However, in the same field of endeavor, SMITH teaches wherein the mobile device … enables the creation of digital content associated with a … identification code (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device 202 may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device. [¶ 0031])	
Motivation to combine the teaching of KIM with that of SMITH given in Claim 28 above.

Regarding Claim 26 (Previously presented), the features of Claim 26 are essentially the same as Claim 30 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. The Examiner note while Claim 26 has removed the code” in amendment (“code” is still recited in analogous Claim 30), it change does not affect the rejection. Therefore, Claim 26 is rejected on the same grounds and motivation as Claim 30.

Regarding Claim 31 (Previously presented): the combination of KIM and SMITH teaches the method in accordance with claim 28. 
KIM further discloses wherein said cloud digital content management system is for processing mobile application transactions over the mobile telecommunication network; for the administration, generation and storage of digital content and unique identification codes associated with a product provider artifact (FIG. 2 is an exemplary view schematically showing the configuration of the entire system according to one embodiment of the present invention.  A two-dimensional code 101 pattern is attached to a medium 100.  The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code.  A request signal is transmitted through a base station (included in a transmission network 20) together with the read code.  A streaming server 30 is provided with a contents database 31 for storing contents corresponding to the two-dimensional code 101, an advertisement database 32 for storing advertisement contents, a billing database 33 for processing bills, a log database 34 for storing log data, and the like.  The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10.  Through a display unit of the mobile terminal that has requested transmission of the contents, contents 

Regarding Claim 27 (Previously presented), the features of Claim 27 are essentially the same as Claim 31 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. The Examiner note while Claim 27 has removed the term “system” in amendment (“code” is still recited in analogous Claim 31), it change does not affect the rejection. The Examiner further notes while Claim 27 differs from analogous Claim 31 replacing “”data” with “code,” the terms do not affect the rejection. Therefore, Claim 27 is rejected on the same grounds and motivation as Claim 31.

Regarding Claim 33 (Previously presented), the combination of KIM and SMITH teaches the method in accordance with claim 28. 
KIM further discloses wherein the mobile device reads the product provider artifact unique identification and enables the retrieval of digital content associated with said unique identification (A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056])

Regarding Claim 32 (Previously presented), the features of Claim 32 are essentially the same as Claim 33 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. Therefore, Claim 32 is rejected on the same grounds and motivation as Claim 33.

Regarding Claim 34 (new), the combination of KIM and SMITH teaches the apparatus in accordance with claim 24. 
KIM further discloses wherein the product provider artifact has a memory for storing concealed unique identification (a user obtains image data by capturing a corresponding two-dimensional code pattern area using a digital camera of a mobile terminal, and obtains a unique identification code of a two-dimensional code pattern by reading the image data. [ABSTRACT]. The Examiner notes that under a Broadest Reasonable Interpretation (see e.g., MPEP 2111) claims must be “given their Broadest Reasonable Interpretation (BRI) consistent with the specification” (see e.g., Claim 4 of the original disclosure). Sans an explicit definition to the contrary, memory is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as a means of retaining.)

Claims 29 and 25 rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of SMITH and U.S. Patent Publication 2013/0290326 to LEBEDEY. (Claims presented in order of “method” then “apparatus.”)

Regarding Claim 29 (Currently amended)*, the combination of KIM and SMITH teaches the method in accordance with claim 28 as discussed above. 
KIM further discloses wherein the at least one mobile device processor is configured for reading visible unique identification such as in QR Code … on a product provider artifact for the direct streaming of digital content (The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a 
The combination of KIM and SMITH does not explicitly teach, or is not relied on to teach wherein the at least one mobile device processor is configured to read concealed unique identification … concealed unique identification such as in NFC tags on a product artifact.
However, in the same field of endeavor, LEBEDEY teaches wherein the at least one mobile device processor is configured to read … concealed unique identification codes such as in NFC tags (The mobile application is configured to send to and receive data from the server, to read data encoded on the tags, and to enable a user to access, create, select, publish, and manage a static or interactive content on the virtual space database. [¶ 0033] … The server is configured to send data to the mobile application, to receive and store data sent by the mobile application, and to link the tag identification number with a virtual space of the user located in the virtual space database of the server. [¶ 0034] … the tag can be a barcode tag encoded using quick response code (QR code), Aztec code, Data Matrix code, EZ code, High Capacity Color code, Maxi code, PDF417 code, and SPARQ code.  In some embodiments of the present invention, the tag can be a radio frequency identification (RFID) tag or near field communication 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM and SMITH with that of LEBEDEY for the advantage of provid[ing] users with convenient and efficient ways of creating and storing data as well as accessing it using virtual or printed tags.  Moreover, the prior art systems do not provide for creating a user-defined access to the data created by the user and stored in the virtual space. (LEBEDEY: Abstract).

Regarding Claim 25 (Currently amended), the features of Claim 25 are essentially the same as Claim 29 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. Therefore, Claim 25 is rejected on the same grounds and motivation as Claim 29.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644